ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                    )
                                                 )
  Matrix Providers                               ) ASBCA No. 62825
                                                 )
  Under Contract No. HT0050-18-D-0034            )

  APPEARANCES FOR THE APPELLANT:                     Barbara A. Duncombe, Esq.
                                                     Sean A. Graves, Esq.
                                                      Taft Stettinius & Hollister LLP
                                                      Dayton, OH

  APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     Julia P. Hatch, Esq.
                                                      Trial Attorney

                                 ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: August 18, 2021



                                               MARK A. MELNICK
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62825, Appeal of Matrix Providers,
rendered in conformance with the Board’s Charter.

      Dated: August 18, 2021



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals